Order issued October 29, 2012




                                        In The
                           Twat nI Apprats
                     NMI! Elistrirt of .exas at Dallas
                                 No. 05-10-01132-CV


                          CLAY M. HOLLOWAY, Appellant
                                          V.
      GIDEON DEKKERS AND TWIN LAKES GOLF COURSE, INC., Appellees

                                       ORDER



                        Before Justices Lang, Murphy, and Myers


      The Motion for Rehearing filed by appellant is hereby OVERRULED.




                                                 MARY
                                                 JUSTICE